Case 2:19-cv-00054-SPC-NPM Document 55 Filed 09/29/20 Page 1 of 3 PageID 878




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

NELAYDA FONTE, Dr., an individual,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-54-FtM-38NPM

LEE MEMORIAL HEALTH SYSTEM,

                Defendant.
                                                 /

                                                ORDER1

        Before the Court is Defendant Lee Memorial Health System’s Bill of Costs (Doc.

50) and Plaintiff Dr. Nelayda Fonte’s response in opposition (Doc. 53). After the Court

granted summary judgment to Lee Health, it filed the Bill of Costs. Among other costs,

the Bill sought $1,900 in expert witness fees and $700 for mediation fees. (Doc. 50 at

20-22). Fonte only objects to those two costs, arguing expert witness and mediation fees

are not taxable. Lee Health did not respond. The Court sustains Fonte’s objections and

taxes the remaining costs.

        Rule 54(d) provides that “costs—other than attorney’s fees—should be allowed to

the prevailing party” unless a statute, procedural rule, or court order says otherwise. Fed.

R. Civ. P. 54(d)(1). Absent some other authorization, costs are limited to those set out in

28 U.S.C. §§ 1821 and 1920. Rimini St., Inc. v. Oracle USA, Inc., 139 S. Ct. 873, 877-78

(2019). Most taxable costs are enumerated in § 1920:

                (1) Fees of the clerk and marshal;

1
  Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
Case 2:19-cv-00054-SPC-NPM Document 55 Filed 09/29/20 Page 2 of 3 PageID 879




                (2) Fees for printed or electronically recorded transcripts
                necessarily obtained for use in the case;
                (3) Fees and disbursements for printing and witnesses;
                (4) Fees for exemplification and the costs of making copies of
                any materials where the copies are necessarily obtained for
                use in the case;
                (5) Docket fees under section 1923 of this title;
                (6) Compensation of court appointed experts, compensation
                of interpreters, and salaries, fees, expenses, and costs of
                special interpretation services under section 1828 of this title.

Recoveries for witness fees are “strictly limited by § 1821” to “travel reimbursement and

a $40 per diem.” Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291, 297-

98 (2006).

        Neither expert witness nor mediation fees are enumerated in § 1920 or § 1821.

Duckworth v. Whisenant, 97 F.3d 1393, 1399 (11th Cir. 1996) (refusing expert witness

fees); George v. GTE Directories Corp., 114 F. Supp. 2d 1281, 1300 (M.D. Fla. 2000)

(disallowing mediation costs). With no argument to the contrary, Fonte’s objections to the

inclusion of those costs in Lee Health’s Bill of Costs are therefore sustained.                   Yet, as

Fonte notes, Lee Health’s expert is entitled to a $40 per diem for his deposition

appearance.2 § 1821(a)-(b). Thus, the Court will tax that amount and include it in the

judgment. § 1920.

        Accordingly, it is now

        ORDERED:

        (1) Plaintiff’s objections in the Response to Defendant’s Bill of Costs (Doc. 53) are

             SUSTAINED.




2
 Because it is unclear how long the expert’s deposition took, the Court limits the per diem to one day. And
because Lee Health did not itemize any travel-related expenses, the Court cannot grant costs on that basis.




                                                    2
Case 2:19-cv-00054-SPC-NPM Document 55 Filed 09/29/20 Page 3 of 3 PageID 880




      (2) Defendant is AWARDED $4,828.24 instead of the $7,388.24 sought in the Bill

          of Costs (Doc. 50).

      (3) The Clerk is DIRECTED to amend the judgment to include a cost award in

          favor of Defendant in the amount of $4,828.24.

      DONE and ORDERED in Fort Myers, Florida this 29th day of September, 2020.




Copies: All Parties of Record




                                          3
